Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Feng (CN 107569205) in view of Tanaka (US PG Publication 2020/0088988) and Minano (US PG Publication 2009/0167651).

	Regarding Claim 1, Feng (CN 107569205) discloses an image capturing module (endoscope 1 [0037]) comprising:
	an image capturing element (objective optical system 19 [0038]);
	a light emitting element (light guide member 15 [0038]);
	and a case (insertion part 13 [0038]) that is configured to hold the image capturing element and the light emitting element (insertion part 13 includes light guide 15 and objective optical system 19 [0038]), wherein the case has:
	a light projection aperture (e.g. aperture containing lens 17 [0038], Fig. 1) that is configured to open to a front surface of the case (on the distal end portion 11, Fig. 1 [0038]) and a light housing part (light guide cavity 131 [0040], Fig. 1) disposed behind the light projection aperture (behind the aperture in which lens 17 is installed, Fig. 1) and houses the light emitting element (light guide accommodated in a light guide cavity [0038], Fig. 1).
Feng does not explicitly disclose, but Tanaka (US PG Publication 2020/0088988) teaches 
the light housing part (first hollow portion 165 and second hollow portion 167, Fig. 2, and [0076]) is connected to the light projection aperture (third hollow portion 169, Fig. 2, [0076]) inside the case (first holder 141, Fig. 2, [0074]),
and a rear end of the light projection aperture (holder entrance portion 161, Fig. 2, [0076]) opens to a light emitting surface (holder exit portion 163 of the third hollow portion 169, Fig. 2, [0080]) of the light emitting element (everything inside of holding unit 140, Fig. 2), and an opening area of the rear end of the light projection aperture is smaller than an area of the light emitting surface of the light emitting element (area of holder entrance portion 161 in smaller than area of holder exit portion 163, Fig. 2; third hollow portion 169 is shaped like a truncated cone gradually expanding toward the holder exit portion 163 [0081]).
Tanaka does not explicitly disclose, but Minano (US PG Publication 2009/0167651) teaches and the light emitting surface has a polygonal shape (light-emitting diode package 10 is a rectangle, Fig. 1A 0099]) and an and a rear opening edge of the light projection aperture has a polygonal shape with curved corners (emission surface 11 is a rounded rectangular emitting region 11 [0099]).
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the aperture of Feng with the aperture of Tanaka because Tanaka teaches that the aperture improves the efficiency of the illumination unit and causes the light emitted from the endoscope to be brighter and not wasted when scanning the observation target ([0180] and [0187]).


	Regarding Claim 2, Feng (CN 107569205) discloses the image capturing module according to claim 1.
Feng does not explicitly disclose, but Tanaka (US PG Publication 2020/0088988) teaches wherein the light projection aperture (third hollow portion 169) has a tapered part that is inclined, and a cross-sectional area of the light projection aperture increases toward a front opening edge of the light projection aperture (third hollow portion 169 is shaped like a truncated cone gradually expanding toward the holder exit portion 163 [0081]).
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the aperture of Feng with the aperture of Tanaka because Tanaka teaches that the aperture improves the efficiency of the illumination unit and causes the light emitted from the endoscope to be brighter and not wasted when scanning the observation target ([0180] and [0187]).

	Regarding Claim 3, Feng (CN 107569205) discloses the image capturing module according to claim 2.
Feng does not explicitly disclose, but Tanaka (US PG Publication 2020/0088988) teaches wherein the tapered part is formed from the rear opening edge of the light projection aperture to the front opening edge thereof (third hollow portion 169 is shaped like a truncated cone gradually expanding toward the holder exit portion 163 [0081]).
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the aperture of Feng with the aperture of Tanaka because Tanaka teaches that the aperture improves the efficiency of the illumination unit and causes the light emitted from the endoscope to be brighter and not wasted when scanning the observation target ([0180] and [0187]).

	Regarding Claim 4, Feng (CN 107569205) discloses the image capturing module according to claim 1.
Feng does not explicitly disclose, but Tanaka (US PG Publication 2020/0088988) teaches wherein a transparent resin is filled inside the light projection aperture (The transparent member 190 is filled in the third hollow portion 169 and disposed around the light converting member 130 and the diffusing member 180 [0079]).
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the aperture of Feng with the aperture of Tanaka because Tanaka teaches that the aperture improves the efficiency of the illumination unit and causes the light emitted from the endoscope to be brighter and not wasted when scanning the observation target ([0180] and [0187]).

	Regarding Claim 5, Feng (CN 107569205) discloses the image capturing module according to claim 4.
Feng does not explicitly disclose, but Tanaka (US PG Publication 2020/0088988) teaches wherein the transparent resin contains (The transparent member 190 is filled in the third hollow portion 169 and disposed around the diffusing member 180 [0079]) light diffusing particles (the diffusing member 180 includes second diffusing members, which are alumina [0092]-[0093]).
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the aperture of Feng with the aperture of Tanaka because Tanaka teaches that the aperture improves the efficiency of the illumination unit and causes the light emitted from the endoscope to be brighter and not wasted when scanning the observation target ([0180] and [0187]).

Regarding Claim 6, Feng (CN 107569205) discloses the image capturing module according to claim 1.
Feng does not explicitly disclose, but Tanaka (US PG Publication 2020/0088988) teaches wherein an area Al of the light emitting surface and an opening area A2 of a front end of the light projection aperture satisfy Al < A2 (third hollow portion 169 is shaped like a truncated cone gradually expanding toward the holder exit portion 163 [0081]).
It would have been obvious to one of ordinary skill in the art before the application was filed to replace the aperture of Feng with the aperture of Tanaka because Tanaka teaches that the aperture improves the efficiency of the illumination unit and causes the light emitted from the endoscope to be brighter and not wasted when scanning the observation target ([0180] and [0187]).

	Regarding Claim 7, Claim 7 is rejected on the grounds provided in Claim 1.


Response to Arguments
	Applicant’s arguments filed 3/21/2022 have been fully considered but are unpersuasive. Applicant highlights a non-limiting example in which the light projection aperture 14 at rear side 14c is smaller than an area of the light emitting surface (Remarks Pp. 5). This feature and the related features are not claimed.
	Regarding the amended limitation of the light and aperture shape, a new reference has been cited.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ding (CN 204313217 U): A light diffusion device and a large light emitting angle of the LED light-emitting device
Polleux (KR 20160145544 A) – METHOD FOR MANUFACTURING VERTICAL OPTICAL COUPLING STRUCTURES
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485